DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the application filed 07/30/2019.  

Claims 1-20 are presented for examination. 


Information Disclosure Statement

2.	The Applicants’ Information Disclosure Statement (filed 07/30/2019) has been received, entered into the record, and considered. 



Drawings


3.	The drawings are objected to because “receive an invoke reqeust for a code segment” (block 610, Fig. 6)  shoud read “receive an invoke request for a code segment”.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 

Specification


4.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Claim Rejections - 35 USC § 102

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (US 20040073904).
It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


As to claim 1:
Hill teaches a computer-implemented method (paragraph 0006: method … for accelerating program execution in platform-independent systems…in virtual machines; paragraph 0007: a method is provided for increasing execution speed of platform-independent programs on a target device), comprising: 

obtaining a platform independent intermediate representation of a code segment in an application from a first virtual machine, the first virtual machine being operating on a (storing the optimization information includes storing a program identifier that uniquely identifies a program code segment, and storing data identifying a quantity of code associated with the program code segment… the interpretation and compilation is realized using a Java.TM. Virtual Machine (JVM). Various embodiments of the JVM include implementation as a Dynamic Adaptive Compiler (DAC), and implementation as a Just-In-Time (JIT) compiler…the program code segments subject to optimization processing are identified… the virtual machine is implemented as a Java Virtual Machine (JVM) configured to execute Java bytecode… the JVM is implemented as a Dynamic Adaptive Compiler (DAC), or a Just-In-Time (JIT) compiler; paragraphs 0008-0011); 

generating native code based on the platform independent intermediate representation, wherein at least one piece of the native code corresponds to a second platform which is different from the first platform (the identified program code segments are compiled to native code of the target device in parallel with the interpreting of program code that is not subject to optimization processing; paragraphs 0009); and 

distributing the at least one piece of the native code to a second virtual machine, the second virtual machine operating on the second platform (concurrently compiling the program code segments identified for optimization processing to native code of the target device; Abstract, paragraph 0013, and claim 1). As to claim 2:
Hill teaches generating the native code based on the platform independent intermediate representation comprises: generating a platform dependent intermediate representation of the code segment based on the platform independent intermediate representation, the platform dependent intermediate representation being specific to the second platform; and generating the at least one piece of the native code based on the platform dependent intermediate representation (paragraphs 0009-0012 and 0049-0052). As to claim 3:
Hill teaches the second virtual machine is running a different instance of a same application running on the first virtual machine (paragraph 0011). As to claim 4:
Hill teaches the at least one piece of the native code is identified with identification information of the code segment and the second platform (paragraphs 0038-0039).As to claim 5:
Hill teaches the first virtual machine and the second virtual machine are Java virtual machines (paragraphs 0011 and 0033), and the platform independent intermediate representation is a high-level intermediate representation generated by the first virtual machine (paragraphs 0042- 0043). As to claim 6:
Hill teaches in response to an invoke request for the code segment, obtaining, by the second virtual machine, the at least one piece of the native code corresponding to the second platform; and executing, by the second virtual machine, the at least one piece of the native code corresponding to the second platform (paragraphs 0009-0012 and 0049-0052). As to claim 7:
Hill teaches obtaining, by the second virtual machine, the at least one piece of the native code corresponding to the second platform includes: retrieving, by the second virtual machine, the at least one piece of the native code corresponding to the second platform with identification information of the code segment and the second platform (paragraphs 0038-0041). As to claims 8-14: Note the rejection of claims 1-7 above, respectively. Claims 8-14 are the same as claims 1-7, except claims 8-14 are system claims and 1-7 are method claims.
As to claims 15-20: Note the rejection of claims 1-6 above, respectively. Claims 15-20 are the same as claims 1-6, except claims 15-20 are computer program product claims and 1-6 are method claims.

Conclusion

6.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.


Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
             be directed to the TC 2100 Group receptionist: (571) 272-2100.


	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		

	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/VAN H NGUYEN/Primary Examiner, Art Unit 2199